DETAILED ACTION
	This action is a first action on the merits. The claims filed on December 16, 2019 have been entered.  Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US provisional application 62/781,345 filed on December 18, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on December 19, 2019, April 1, 2020, and January 1, 2021 have been considered by the Examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words in limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  The recitation of “using the at least one processor;” as recited in lines 11 and 12, respectively, should likely be --using the at least one processor,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Jinbo et al., CN 104632198 B (hereinafter Jinbo) (citations as indicated in the rejection are to English translation by Espacenet, dated March 30, 2021) in view of Nyfors et al., US 6,915,707 (hereinafter Nyfors)
Claim 1: Jinbo discloses computer-implemented system, comprising: 
a downhole tool (including downhole measurement short section 2 and drill bit 1, Fig 2, 3) included in a bottom hole assembly ( attached to a drill string (see Fig 1), the downhole tool (3) configured to perform gas measurements during drilling operations using the drill string (early monitoring method and device for wellbore overflow, which is used for monitoring whether there is formation fluid intrusion, pg 1 – pg 2, par 1); 
wherein the downhole tool (Fig 2, 3) comprises: 
a housing (outer portion of downhole measurement short section 3) configured to house the downhole tool (Fig 2, 3); 
sensors (capacitance measurement module 33) positioned along external walls of the housing (3) (see Fig 2, 3);
 electrical circuitry (data acquisition processing module 52, data upload module 53) located inside the downhole tool (3) (see Fig 2, 3), the electrical circuitry (53, 53) configured to enable communication by, and operation of, the downhole tool (three signal cables are respectively connected to the data acquisition and processing module 52, data acquisition processing module 52 processes the received capacitance digital signal, the temperature digital signal, and the pressure digital signal, pg 5, par 3, 7, data uploading module sends monitoring data set to mud pulse generator 6 which encodes the data and send it to the ground surface, pg 6, par 4);
at least one processor (data acquisition and processing module 52);
a memory for storing data collected by the sensors (33) and values determined by the at least one processor (data acquisition processing module 52 processes received capacitance digital signal, the temperature digital signal, and the pressure digital signal to obtain a monitoring data group, that is, a capacitance value, a temperature value, pressure value is sent to the data uploading module 53, pg 5, par 7); and 
a sensor system (capacitance measurement module 33 including analysis and alarm system 82) that monitors for changes from a baseline signal of drill mud that is produced during the drilling operations 82, the uphole data analysis and alarm system 82 calculates and analyzes the change in the capacitance measurement value, if the capacitance measurement value is found to be reduced by 10%, it is determined that the existing formation fluid invades the wellbore, and the uphole data analysis and alarm system 82 performs an alarm, pg 6, par 4 – pg 7, par 2); and 
wherein the downhole tool provides a communication (mud pulse generator 6) to surface systems when a gas kick event is detected by the downhole tool during the drilling operations (analysis and alarm system 82, the uphole data analysis and alarm system 82 calculates and analyzes the change in the capacitance measurement value, if the capacitance measurement value is found to be reduced by 10%, it is determined that the existing formation fluid invades the wellbore, and the uphole data analysis and alarm system 82 performs an alarm, pg 6, par 4 – pg 7, par 2).
Jinbo fails to disclose the sensors including coaxial resonators; at least one processor configured to configured to convert scattering parameter 11 (S 11) signals received from the sensors to permittivity values and determine signatures from the permittivity values; and a sensor system that monitors for changes from a baseline signal of drill mud that is produced during the drilling operations, the changes based at least in part on the signatures determined from the permittivity values. 
Nyfors discloses determination of permittivity of flow using microwaves. As the permittivity of flow is dependent on the components (considered known) and the composition of the flow, the permittivity of the flow contains information about the composition (col 2, ln 9-16) such as gas, water, and oil content. Permittivity is measured using coaxial resonators (col 9, ln 34-67) which generate scattering parameter 11 (SC11) signals (reflection coefficient, reflected components, col 7, ln 6-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensors of Jinbo with the coaxial resonators for determining the permittivity values as disclosed by Nyfors, as this modification would have allowed for the sensors system to monitor changes in permittivity of the fluid flow thereby providing information about flow composition (Nyfors, col 2, ln 9-16). Further, Nyfors discloses that microwave and capacitive technology are known measurement principles and can both be used determine composition by measuring permittivity of the flow (Nyfors, col 2, ln 9-12).
Claim 8:
operating a downhole tool (including downhole measurement short section 2 and drill bit 1, Fig 2, 3) included in a bottom hole assembly (attached to a drill string, see Fig 1), the downhole tool (3) configured to perform gas measurements during drilling operations using the drill string (early monitoring method and device for wellbore overflow, which is used for monitoring whether there is formation fluid intrusion, pg 1 – pg 2, par 1, pg 3, par 3);
 receiving, during operation of the downhole tool, data from sensors (capacitance measurement module 33) positioned along external walls of the housing (3) (see Fig 2, 3);
operating electrical circuitry (data acquisition processing module 52, data upload module 53) located inside the downhole tool (3) (see Fig 2, 3), the electrical circuitry (53, 53) configured to enable communication by, and operation of, the downhole tool (three signal cables are respectively connected to the data acquisition and processing module 52, data acquisition processing module 52 processes the received capacitance digital signal, the temperature digital signal, and the pressure digital signal, pg 5, par 3, 7, data uploading module sends monitoring data set to mud pulse generator 6 which encodes the data and send it to the ground surface, pg 6, par 4);
at least one processor (data acquisition and processing module 52);
storing, in memory of the downhole tool (data acquisition processing module 52), data collected from the sensors (33) and values determined by the at least one processor (data acquisition processing module 52 processes received capacitance digital signal, the temperature digital signal, and the pressure digital signal to obtain a monitoring data group, that is, a capacitance value, a temperature value, pressure value is sent to the data uploading module 53, pg 5, par 7);
 monitoring, by a sensor system (capacitance measurement module 33 including analysis and alarm system 82) of the downhole tool (3), for changes from a baseline signal of drill mud that is produced during the drilling operations, the changes based at least in part on the signatures determined from the permittivity values; and 
a sensor system (capacitance measurement module 33 including analysis and alarm system 82) that monitors for changes from a baseline signal of drill mud that is produced during the drilling operations (analysis and alarm system 82, the uphole data analysis and alarm system 82 calculates and analyzes the change in the capacitance measurement value, if the capacitance measurement value is found to be  82 performs an alarm, pg 6, par 4 – pg 7, par 2);
providing, by the downhole tool, a communication (mud pulse generator 6) to surface systems when a gas kick event exceeding a threshold is detected by the downhole tool during the drilling operations (analysis and alarm system 82, the uphole data analysis and alarm system 82 calculates and analyzes the change in the capacitance measurement value, if the capacitance measurement value is found to be reduced by 10%, it is determined that the existing formation fluid invades the wellbore, and the uphole data analysis and alarm system 82 performs an alarm, pg 7, par 4 – pg 8, par 1).
Jinbo fails to disclose the sensors including coaxial resonators; converting, using at least one processor in the downhole tool, S 11 signals received from the sensors to permittivity values; determining, using the at least one processor, signatures from the permittivity values; monitoring, by a sensor system of the downhole tool, for changes from a baseline signal of drill mud that is produced during the drilling operations, the changes based at least in part on the signatures determined from the permittivity values.
Nyfors discloses determination of permittivity of flow using microwaves. As the permittivity of flow is dependent on the components (considered known) and the composition of the flow, the permittivity of the flow contains information about the composition (col 2, ln 9-16) such as gas, water, and oil content. Permittivity is measured using coaxial resonators (col 9, ln 34-67) which generate scattering parameter 11 (SC11) signals (reflection coefficient, reflected components, col 7, ln 6-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensors of Jinbo with the coaxial resonators for determining the permittivity values as disclosed by Nyfors, as this modification would have allowed for the sensors system to monitor changes in permittivity of the fluid flow thereby providing information about flow composition (Nyfors, col 2, ln 9-16). Further, Nyfors discloses that microwave and capacitive technology are known measurement principles and can both be used determine composition by measuring permittivity of the flow (Nyfors, col 2, ln 9-12).
Claim 15:
operating a downhole tool (including downhole measurement short section 2 and drill bit 1, Fig 2, 3) included in a bottom hole assembly (attached to a drill string, see Fig 1), the downhole tool (3) configured to perform gas measurements during drilling operations using the drill string (early monitoring method and device for wellbore overflow, which is used for monitoring whether there is formation fluid intrusion, pg 1 – pg 2, par 1, pg 3, par 3);
 receiving, during operation of the downhole tool, data from sensors (capacitance measurement module 33) positioned along external walls of the housing (3) (see Fig 2, 3);
operating electrical circuitry (data acquisition processing module 52, data upload module 53) located inside the downhole tool (3) (see Fig 2, 3), the electrical circuitry (53, 53) configured to enable communication by, and operation of, the downhole tool (three signal cables are respectively connected to the data acquisition and processing module 52, data acquisition processing module 52 processes the received capacitance digital signal, the temperature digital signal, and the pressure digital signal, pg 5, par 3, 7, data uploading module sends monitoring data set to mud pulse generator 6 which encodes the data and send it to the ground surface, pg 6, par 4);
at least one processor (data acquisition and processing module 52);
storing, in memory of the downhole tool (data acquisition processing module 52), data collected from the sensors (33) and values determined by the at least one processor (data acquisition processing module 52 processes received capacitance digital signal, the temperature digital signal, and the pressure digital signal to obtain a monitoring data group, that is, a capacitance value, a temperature value, pressure value is sent to the data uploading module 53, pg 5, par 7);
 monitoring, by a sensor system (capacitance measurement module 33 including analysis and alarm system 82) of the downhole tool (3), for changes from a baseline signal of drill mud that is produced during the drilling operations, the changes based at least in part on the signatures determined from the permittivity values; and 
a sensor system (capacitance measurement module 33 including analysis and alarm system 82) that monitors for changes from a baseline signal of drill mud that is produced during the drilling operations (analysis and alarm system 82, the uphole data analysis and alarm system 82 calculates and analyzes the change in the capacitance measurement value, if the capacitance measurement value is found to be  82 performs an alarm, pg 6, par 4 – pg 7, par 2);
providing, by the downhole tool, a communication (mud pulse generator 6) to surface systems when a gas kick event exceeding a threshold is detected by the downhole tool during the drilling operations (analysis and alarm system 82, the uphole data analysis and alarm system 82 calculates and analyzes the change in the capacitance measurement value, if the capacitance measurement value is found to be reduced by 10%, it is determined that the existing formation fluid invades the wellbore, and the uphole data analysis and alarm system 82 performs an alarm, pg 7, par 4 – pg 8, par 1).
Jinbo fails to disclose the sensors including coaxial resonators; converting, using at least one processor in the downhole tool, S 11 signals received from the sensors to permittivity values; determining, using the at least one processor, signatures from the permittivity values; monitoring, by a sensor system of the downhole tool, for changes from a baseline signal of drill mud that is produced during the drilling operations, the changes based at least in part on the signatures determined from the permittivity values.
Nyfors discloses determination of permittivity of flow using microwaves. As the permittivity of flow is dependent on the components (considered known) and the composition of the flow, the permittivity of the flow contains information about the composition (col 2, ln 9-16) such as gas, water, and oil content. Permittivity is measured using coaxial resonators (col 9, ln 34-67) which generate scattering parameter 11 (SC11) signals (reflection coefficient, reflected components, col 7, ln 6-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensors of Jinbo with the coaxial resonators for determining the permittivity values as disclosed by Nyfors, as this modification would have allowed for the sensors system to monitor changes in permittivity of the fluid flow thereby providing information about flow composition (Nyfors, col 2, ln 9-16). Further, Nyfors discloses that microwave and capacitive technology are known measurement principles and can both be used determine composition by measuring permittivity of the flow (Nyfors, col 2, ln 9-12).
Claims 2, 9, and 16:
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the length of the downhole tool of Jinbo, as modified by Nyfors, to be between five and ten feet, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 6, 13, and 20: Jinbo, as modified by Nyfors, discloses the downhole tool is a rotating tool (Jinbo, downhole tool includes a drill bit 1 which is rotated by drill pipe, pg 4, par 4).
Claims 7 and 14: Jinbo, as modified by Nyfors, discloses that each sensors has a resonant frequency that is dependent on the permittivity of the medium with which it is filled (Nyfors, col 4, ln 45-51).
Jinbo, as modified by Nyfors, fails to disclose that each sensor has a different operating frequency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modified the sensors of Jinbo, as modified by Nyfors, such that each sensor has a different operating frequency, as this would allow for resonance condition of each sensor to be fulfilled at different resonant frequencies (Nyfors, col 5, ln 25-57) and thereby increasing the range of frequencies which can be detected by the sensors. 

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo in view of Nyfors as applied to claims 1, 8, and 15, and further in view of Liu et al., US 2017/0077665 (hereinafter Liu).
Claims 3, 10, and 17: Jinbo, as modified by Nyfors, discloses supports (5) of the coaxial resonator are a dielectic material such that they form end grids for the resonator (col 9, ln 41-46, claim 12).
Liu discloses a sapphire dielectic microwave resonator loaded in a coaxial cylindrical cavity (par [0080]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the coaxial resonator of Jinbo, as modified by Nyfors, to include a dielectric filing material of sapphire as disclosed by Liu, as the need for coaxial resonator would have lead one skilled in the art to choose an appropriate coaxial resonator, such as the coaxial resonator as disclosed by Liu. Therefore, choosing the appropriate coaxial resonator disclosed by Liu would merely be a simple substitution of one known element for another would obtain the predictable result of measuring changes in fluid composition (Nyfors, abstract) id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Jinbo in view of Nyfors as applied to claims 1, 8, and 15, and further in view of Song et al., US2018/0058207 (hereinafter Song).
Claims 4, 11, and 18: Jinbo, in view of Nyfors, fails to disclose the electrical circuitry includes a microwave transmitter and a receiver for communication with systems on a surface of the earth.
Song discloses a wireless communication system in which signals are received by a processor 272 at the ground surface.  The receiver 270 may receive signals from the topside node 282 wirelessly through a microwave transmitter (Fig 2, par [0110]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electrical circuitry of Jinbo, in view of Nyfors, to include a microwave transmitter and receiver for communications with systems on the surface of the earth, as the need for a communications systems would have lead one skilled in the art to choose an appropriate means of communication, such as the microwave transmitters and receivers as disclosed by Song. Therefore, choosing the appropriate electrical circuitry disclosed by Song would merely be a simple substitution of one known element for another would obtain the predictable result of providing communication between the downhole sensors and the ground surface (Song, par [0110]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Jinbo in view of Nyfors as applied to claims 1, 8, and 15, and further in view of Ramzan et al., US2017/0131334 (hereinafter Ramzan).
Claims 5, 12, and 19: Jinbo, in view of Nyfors, fails to disclose the electrical circuitry includes narrowband network analyzer configured to measure one or more parameters including at least a reflection parameter S 11 received by each of the sensors.
Ramzan discloses a complex dielectric constant (or the relative permittivity) of a dielectric material and that there are multitude of methods and procedures by which to measure the static dielectric constant at different frequencies.  The methods include traditional resonator methods (narrowband methods) which include determination of the complex dielectric constant by measuring the resonance frequency and the resonance bandwidth from the magnitude (amplitude) spectrum of the microwave device that contains the dielectric sample (par [0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the electrical circuitry of Jinbo and Nyfors to include a narrowband network analyzer as disclosed by Ramzan, as this modification would have provided a means for measuring the complex dielectric constant (or relative permittivity) of the material (drill mud/fluid) using the reflection parameter S 11 received by each of the sensors. (Ramzan, par [0004]-[0005]).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676